Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Manuel Zuniga appeals the district court’s order denying his motion to reconsider the denial of his motion to reduce sentence filed under 18 U.S.C. § 8582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Zuniga, No. 2:10-cr-00194-RBS-DEM-l (E.D.Va. Jan. 23, 2015); see United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.